Title: To James Madison from Edward Carrington, 11 August 1787
From: Carrington, Edward
To: Madison, James


Dear Sir,
New York Augt. 11. 1787
I am favored with yours of the 3d. & 8th. Instt. The whole delegation have received letters from Mr. Anderson similar to that which he wrote you. I beleive Mr. Maurey has been equally extensive in his applications. I will mention to our Colleagues your suggestion of giving the names and wishes of those Gentlemen to Mr. Jay. I return you Mr. Fitch’s letter with a note of the Secretary upon it, which furnishes a satisfactory answer.
I received a letter from Major Turner upon the subject of the Secretariship, previous to which I had turned my views for that appointment, upon a Worthy Man, Major Sergeant. Of this I informed the said Turner. He has again written me that he will not stand in competition with his freind Sergeant, & will take a chance for a Seat on the Bench. My ideas of his fitness for such an office are favorable, and it will give me pleasure to be instrumental in placing him there. When these appointments, or any other business will be done, I know not. The departure of No Carolina & Georgia left us only 7 States, and the day before yesterday we lost another in the decampment of Doctor Holton, whose declining State of health obliged him to retrograde. The doctor is tolerably free from localities, and I am sorry to lose him: but on account of the breaking up of Congress, we have but little to regret, unless there had been an early prospect of raising the number of States above 7, for with that number, I think, there will never be a good act passed. All the indian affairs still remain to be acted upon, and many other things of great consequence. The President has been requested to write to the States unrepresented, pressing upon them the objects which require the attendance of their delegations, & urging them to come forward, amongst those Objects is that of the report of the Convention, which, it is supposed, is now in the State of parturition. This bantling must receive the blessing of Congress this session, or, I fear, it will expire before the new one will assemble; every experiment has its critical stages which must be taken as they occur, or the whole will fail. The peoples expectations are rising with the progress of this work, but will desert it, should it remain long with Congress. Permit me to Suggest one idea as to the mode of obtaining the accession of the States to the new plan of government. Let the convention appoint one day, say the 1st. of May, upon which a convention appointed by the people shall be held in each State, for the purpose of accepting or rejecting in toto, the project. Supposing an act of the ordinary legislatures to be equally authentic, which would not be true, yet many reasons present themselves in favor of special conventions. Many men would be admitted, who are excluded from the legislatures. The business would be taken up unclogged with any other—and it would effectually call the attention of all the people to the object as seriously affecting them. All the States being in convention at the same time, opportunities of speculating upon the views of each other would be cut off. The project should be decided upon without an attempt to alter it. You have doubtless found it difficult to reconcile the different opinions in your body. Will it not be impossible then, to reconcile those which will arise amongst numerous assemblies in the different States? It is possible there never may be a general consent to the project as it goes out; but it is absolutely certain there will never be an agrement in amendments. It is the lot of but few to be able to descern the remote principles upon which their happiness & prosperity essentially depend. The many must be asked to consent to, but not
